Title: To Thomas Jefferson from Christopher Greenup, 28 January 1793
From: Greenup, Christopher
To: Jefferson, Thomas



Sir
Arch Street No. 28. January 28th. 1793

The Representatives from Kentucky have lately received a Letter from the Governor of that State, inclosing a Resolution of the General Assembly directing an application to be made to Congress for a reimbursement of the Expence incurred in carrying on expeditions against the Indian Tribes since the first of January 1785.
On examination I find this business was brought before Congress the second day of August 1787 by request of Governor Randolph, and a Committee on that day brought in a report which has never been decided on.
I must therefore beg of you Sir to favour me with the original papers which I am informed are filed in the Office of the Department of State, or Copies of them for the purpose of supporting the present application; this being now a Debt to be paid by the State of Kentucky by the Compact with Virginia. I have the honour to be Sir with great respect Your Very Hble Servt.

Christo. Greenup

